Citation Nr: 0623057	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.

2.  Whether new and material evidence has been received which 
is sufficient to reopen the previously-denied claim of 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1967 to January 1971, including service in 
the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

As will be explained below, the Board was recently informed 
of the veteran's passing.  His appeal does not survive him 
and accordingly it will be dismissed.


FINDING OF FACT

The Board was notified by the RO that the veteran died in May 
2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2006, while this case was pending before the Board, 
the Board received notification from the RO that the veteran 
had died in May 2006.  A copy of the death certificate has 
been associated with the veteran's VA claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

The Board finds that this case is one in which the law is 
dispositive and that these issues must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of entitlement to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant; and whether 
new and material evidence has been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected type II diabetes mellitus, 
is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is dismissed due to the death of the veteran.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


